           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

NICHOLAS CARPENTER
ADC #148053                                              PLAINTIFF

v.                      No. 5:18-cv-136-DPM

ARKANSAS DEPARTMENT OF
CORRECTION and BURNETT,
Doctor/Oral Surgeon                                   DEFENDANTS

                            JUDGMENT
     Carpenter's claims against the ADC are dismissed with prejudice.
His claims against Burnett are dismissed without prejudice.

                                               v'
                                D.P. Marshall Jr.
                                United States District Judge
